Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00128-CV

                        NEWPORT CLASSIC HOMES, LP, LLC,
                                   Appellant

                                             v.

                                     Rafael LAGUNES,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02113
                        Honorable Rosie Alvarado, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, Appellant Newport Classic Homes,
LP, LLC’s motion to dismiss is GRANTED, and this appeal is DISMISSED. Costs of appeal are
taxed against Appellant Newport Classic Homes, LP, LLC.

       SIGNED March 28, 2018.


                                              _________________________________
                                              Karen Angelini, Justice